      Case 2:19-cv-00566-SM-MBN Document 20 Filed 01/28/19 Page 1 of 1



MINUTE ENTRY
MORGAN, J.
JANUARY 28, 2019

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 TOMMY BADEAUX, ET AL.                                     CIVIL ACTION
 VERSUS                                                    NO. 19-566
 ROGER GOODELL, ET AL.                                     SECTION "E" (5)


                         JUDGE SUSIE MORGAN, PRESIDING


MONDAY, JANUARY 28, 2019 (12:05 p.m. – 1:05 p.m.)


COURTROOM DEPUTY: Brad Newell
COURT REPORTER:   Toni Tusa

APPEARANCES:                Frank J. D’Amico, Jr., Roderick Alvendia, James R. Dugan, II,
                            David S. Scalia, and James M. Williams for the Plaintiffs

                            Gladstone N. Jones, III, Harvey S. Bartlett, III, and Lynn
                            Swanson for the Defendants


HEARING REGARDING JURISDICTION AS DIRECTED BY R. DOC. 4

Arguments made by counsel.

Parties to appear in Judge’s chambers on Monday, January 28, 2019 at 5:00 p.m.

Additional briefing regarding the jurisdictional issues discussed at today’s hearing due to
the Court by 5:00 p.m., Monday, January 28, 2019.


 JS-10: 1:00
